NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RANDY JAMES GEREN,                              No. 21-15036

                Plaintiff-Appellant,            D.C. No. 1:19-cv-01662-DAD-SAB

 v.
                                                MEMORANDUM*
R. FISHER, Warden, V.S.P.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Randy James Geren appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A for failure to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
state a claim. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We

affirm.

      The district court properly dismissed Green’s deliberate indifference claim

because Green failed to allege facts sufficient to show that defendants were

deliberately indifferent to his allergic reaction or that he suffered significant injury

due to any delay in receiving treatment. See Hebbe v. Piller, 627 F.3d 338, 341-42

(9th Cir. 2010) (although pro se pleadings are liberally construed, a plaintiff must

allege facts sufficient to state a plausible claim); Toguchi v. Chung, 391 F.3d 1051,

1057-60 (9th Cir. 2004) (a prison official is deliberately indifferent only if he or

she knows of and disregards an excessive risk to the prisoner’s health; medical

malpractice, negligence, or a difference of opinion concerning the course of

treatment does not amount to deliberate indifference); Hallett v. Morgan, 296 F.3d

732, 744 (9th Cir. 2002) (for delay of treatment to constitute deliberate

indifference, prisoner must allege that it led to significant injury).

      The district court properly dismissed Geren’s claim under California

Government Code § 845.6 because Geren failed to allege facts sufficient to show

that defendants failed to summon medical care in response to a need for immediate

medical care. See Cal. Gov’t Code § 845.6 (a public employee is liable “if the

employee knows or has reason to know that the prisoner is in need of immediate

medical care and he fails to take reasonable action to summon such medical care”);


                                            2                                    21-15036
Castaneda v. Dep’t of Corr. & Rehab., 151 Cal. Rptr. 3d 648, 666 (Ct. App. 2013)

(state actors are only required to summon medical care in response “to serious and

obvious medical conditions requiring immediate care” under § 845.6 (citation

omitted)).

      Geren’s requests for judicial notice, set forth in the opening brief, are denied

as unnecessary.

      AFFIRMED.




                                          3                                    21-15036